Title: From Benjamin Franklin to William Smith, 3 May 1753
From: Franklin, Benjamin
To: Smith, William


Sir
Philada. May 3. 1753
Mr. Peters has just now been with me, and we have compar’d Notes on your new Piece. We find nothing in the Scheme of Education, however excellent, but what is, in our Opinion, very practicable. The great Difficulty will be, to find the Aratus, and other suitable Persons, in New York, to carry it into Execution; but such may be had, if proper Encouragement be given. We have both receiv’d great Pleasure in the Perusal of it. For my Part, I know not when I have read a Piece that has more affected me, so noble and just are the Sentiments, so warm and animated the Language. Yet, as Censure from your Friends may be of more Use as well as more agreable to you than Praise, I ought to mention, that I wish you had omitted, not only the Quotation from the Review, which you are now justly dissatisfy’d with, but all those Expressions of Resentment against your Adversaries, in Pages 65 and 79. In such Cases, the noblest Victory is obtained, by Neglect, and by Shining on.
Mr. Allen has been out of Town these 10 days; but, before he went, directed me to procure him 6 of your Pieces, tho’ he had not and has not yet seen it. Mr. Peters has taken 10: He purposed to have wrote to you; but omits it as he expects so soon to have the Pleasure of seeing you here. He desires me to present his affectionate Regards to you, and to assure you, that you will be very welcome to him. I shall only say, that you may depend on my doing all in my Power to make your Visit to Philadelphia agreable to you. Yet methinks I would not have you omit bringing a Line or two to Mr. Allen. If you are more notic’d here on Account of such Recommendation, yet as that Recommendation will be founded on your Merit, known best where you have so long resided, the Notice may be esteem’d to be as much “on the Score of something you can call your own,” as if it were merely on Account of the Pieces you have written.
I will take Care to forward your Letter to Mr. Millar, by a Vessel that sails next Week. I purposed to have sent one of the Books to Mr. Cave; but as it may possibly be a Disappointment to Mr. Millar if Cave should print it, I shall forbear; and only send two or three to some particular Friends.
I thank you for your Information concerning the Author of the Dialogues. I had been misinform’d: But saw with Concern in some of the publick Papers last Year, an Article of News, relating, That one Mr. Fordyce, the ingenious Author of the Dialogues on Education, perished by Shipwreck on the Coast of Holland, in returning home from his Tour to Italy. The Sermon on the Eloquence of the Pulpit is ascribed (in the Review for August 1752) to Mr. James Fordyce, Minister at Brechin.
I am, with great Esteem, Sir, Your humble Servant
B Franklin
Mr. Smith

 Addressed: To  Mr Wm Smith  Long Island  Free  BF.
Endorsed: B. Franklin Esqr May 3d. 1753
